Exhibit 10.38

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LEASE AGREEMENT WITH OPTION TO PURCHASE

 

Dated as of March 1, 2004

 

BETWEEN

 

CITY OF MEXICO, MISSOURI

 

AND

 

BROOKSTONE STORES, INC.

 

--------------------------------------------------------------------------------

 

Certain rights of the City of Mexico, Missouri (the “City”), in this Amended and
Restated Lease Agreement with Option to Purchase (including the right to receive
rental payments) have been assigned to Commerce Bank, National Association in
Mexico, Missouri (the “Bank”), pursuant to a Bond Purchase Agreement dated as of
March 1, 2004, between the City and the Bank.



--------------------------------------------------------------------------------

AMENDED AND RESTATED LEASE AGREEMENT WITH OPTION TO PURCHASE

 

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION

Section 1.1

  Definitions of Words and Terms    1

Section 1.2.

  Rules of Construction    1 ARTICLE II REPRESENTATIONS

Section 2.1.

  Representations by the City    2

Section 2.2.

  Representations by the Company    2 ARTICLE III

ISSUANCE OF BOND; USE OF BOND PROCEEDS;

CONSTRUCTION IMPROVEMENTS

Section 3.1.

  Issuance of Bond; Use of Bond Proceeds    3

Section 3.2.

  Compliance with Law    3 ARTICLE IV

LEASING OF THE PROJECT;

RENTAL AND OTHER PROVISIONS

Section 4.1.

  Granting of Leasehold    4

Section 4.2.

  Term    4

Section 4.3.

  Rent    4

Section 4.4.

  Additional Payments    4

Section 4.5.

  Quiet Enjoyment and Possession    4

Section 4.6.

  Operation and Use of Project    5

Section 4.7.

  Rent Payable Without Abatement or Set-Off    5

Section 4.8.

  Prepayment of Rental Payments    5

Section 4.9.

  Prepayment at the Option of the Company    6

Section 4.10.

  Net Lease    6

Section 4.11.

  No Warranty of Condition or Suitability by the City; Exculpation and
Indemnification    6 ARTICLE V COVENANTS OF THE COMPANY

Section 5.1.

  Maintenance and Repair    6

Section 5.2.

  Utilities    7

 

-i-



--------------------------------------------------------------------------------

Section 5.3.

  Insurance and Bonds Required    7

Section 5.4.

  Damage, Destruction, Condemnation or Loss of Title    8

Section 5.5.

  Indemnification    9

Section 5.6.

  Taxes, Assessments and Other Charges    9

Section 5.7.

  Hazardous Materials    9

Section 5.8.

  Financial Statements    10 ARTICLE VI EVENTS OF DEFAULT; REMEDIES

Section 6.1.

  Events of Default    10

Section 6.2.

  Remedies    10

Section 6.3.

  City’s Performance of the Company’s Obligations    11

Section 6.4.

  Rights and Remedies Cumulative    12

Section 6.5.

  Waiver of Breach    12

Section 6.6.

  Bank’s Exercise of the City’s Remedies    12

Section 6.7.

  Attorney’s Fees and Expenses    12 ARTICLE VII OPTION AND OBLIGATION TO
PURCHASE THE PROJECT

Section 7.1.

  Option to Purchase the Project    12

Section 7.2.

  Conveyance of the Project    13

Section 7.3.

  Relative Position of Option and Bond Purchase Agreement    13 ARTICLE VIII
GENERAL PROVISIONS

Section 8.1.

  Relationship of Parties    13

Section 8.2.

  Notices    13

Section 8.3.

  Subletting and Bond Purchase Agreement; Assignment    14

Section 8.4.

  Right to Sell    14

Section 8.5.

  No Pecuniary Liability    14

Section 8.6.

  Extent of Covenants of the City; No Personal or Pecuniary Liability    14

Section 8.7.

  Miscellaneous    14

Section 8.8.

  Governing Law    14     Signatures    15     Acknowledgments          Schedule
1 - Description of the Land          Schedule 2 - Lease Payment Schedule       
  Exhibit A - Form of Application for Disbursements from Refunding Fund    A-1

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED LEASE AGREEMENT WITH OPTION TO PURCHASE

 

THIS AMENDED AND RESTATED LEASE AGREEMENT WITH OPTION TO PURCHASE dated as of
March 1, 2004 (the “Lease”), by and between the CITY OF MEXICO, MISSOURI, a
Missouri third class city (the “City”), and BROOKSTONE STORES, INC., a New
Hampshire corporation (the “Company”),

 

WITNESSETH:

 

WHEREAS, the City is authorized under Section 100.010 through 100.200 of the
Revised Statutes of Missouri, as amended (the “Act”), to enter into this Lease
and issue revenue bonds for the purpose of paying the cost of projects
authorized under the Act and to secure the payment of such bonds as provided in
the Act; and

 

WHEREAS, the City has heretofore obtained a loan in the original principal
amount of $3,100,000 (the “1993 Loan”) for the purpose of paying the costs of
acquiring and constructing a building for use as a distribution center (together
with all improvements made thereto, the “Facility”) on the real property
described on Schedule 1 attached hereto (the “Land”), and has leased the Land
and the Facility (together, the “Project”) to Brookstone Company, Inc., a New
Hampshire corporation (“BCI”), pursuant to a Lease Agreement dated March 26,
1993 (the “1993 Lease”); and

 

WHEREAS, BCI has assigned the 1993 Lease to its affiliate, Brookstone Stores,
Inc., a New Hampshire corporation (the “Company”); and

 

WHEREAS, BCI and the Company have requested that the City, and the City has
agreed that it will, among other things, (1) issue an Industrial Development
Revenue Bond (Brookstone Company, Inc. Project), Series 2004, in the principal
amount of $2,092,282.75 (the “Bond”), for the purpose of paying the costs of
refunding the 1993 Loan, and (2) enter into an Amended and Restated Lease
Agreement with Option to Purchase dated as of March 1, 2004 (the “Lease”) with
the Company, pursuant to which the City will lease the Facility and the Land
(together, the “Project”) with an option to purchase to the Company, for the
rental payments and upon the terms and conditions hereinafter set forth,

 

NOW, THEREFORE, in consideration of the rent, terms, covenants, conditions and
agreements hereinafter contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS; RULES OF CONSTRUCTION

 

Section 1.1. Definitions of Words and Terms. The terms used in this Lease,
unless the context requires otherwise, shall have the same meanings as set forth
in the Bond Purchase Agreement.



--------------------------------------------------------------------------------

Section 1.2. Rules of Construction.

 

(a) Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders. Unless the context shall
otherwise indicate, words importing the singular number shall include the plural
and vice versa, and words importing persons shall include firms, associations
and corporations, including public bodies, as well as natural persons.

 

(b) All references in this instrument to designated “Articles,” “Sections” and
other subdivisions are to the designated Articles, Sections and other
subdivisions of this instrument as originally executed. The words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this Lease
as a whole and not to any particular Article, Section or other subdivision
unless the context indicates otherwise.

 

(c) The table of contents hereto and the headings and captions herein are not a
part of this document.

 

(d) Accounting terms used herein and not otherwise defined herein or in the Bond
Purchase Agreement shall have the meaning ascribed to them by generally accepted
accounting principles.

 

(e) References herein to any particular section of the Act, any other
legislation or federal or state regulations shall be deemed to refer also to any
successor section thereto or to redesignations thereof for codification
purposes.

 

ARTICLE II

 

REPRESENTATIONS

 

Section 2.1. Representations by the City. The City represents to the Company as
follows:

 

(a) The City is a third class city existing under the laws of the State of
Missouri.

 

(b) The City has lawful power and authority to enter into, execute and deliver
this Lease, the Deed of Trust and the Bond Purchase Agreement and to carry out
its obligations hereunder and thereunder and by all necessary action has been
duly authorized to execute and deliver this Lease, the Deed of Trust and the
Bond Purchase Agreement, acting by and through its duly authorized officers.

 

(c) The execution and delivery of this Lease, the Deed of Trust and the Bond
Purchase Agreement by the City will not result in a breach of any of the terms
of, or constitute a default under, any indenture, mortgage, deed of trust, lease
or other agreement or instrument to which the City is a party or by which it or
any of its property is bound or any of the constitutional or statutory rules or
regulations applicable to the City or its property.

 

(d) Except as otherwise provided herein or in the Bond Purchase Agreement, it
will not during the term of this Lease, in whole or in part, assign, lease,
hypothecate or otherwise create any other interest in, or dispose of, or cause
or permit any lien, claim or encumbrance to be placed against, the Project,
except this Lease, the Deed of Trust and the Bond Purchase Agreement.

 

-2-



--------------------------------------------------------------------------------

Section 2.2. Representations by the Company. The Company represents to the City
as follows:

 

(a) The Company is duly authorized to operate the Project under the laws,
rulings, regulations and ordinances of the State and the departments, agencies
and political subdivisions thereof.

 

(b) The Project will be used as a distribution facility and for purposes related
and incidental thereto.

 

(c) The execution and delivery of this Lease by the Company will not conflict
with or result in a breach of any of the terms of, or constitute a default
under, any indenture, mortgage, deed of trust, lease or other agreement or
instrument to which the Company is a party or by which it or any of its property
is bound or any of the rules or regulations applicable to the Company or its
property of any court or other governmental body.

 

(d) No litigation, proceedings or investigations are pending or, to the
knowledge of the Company, threatened against the Company except litigation
involving claims which if adversely determined will not materially and adversely
affect the financial condition or operations of the Company. In addition, no
litigation, proceedings or investigations are pending or, to the knowledge of
the Company, threatened against the Company seeking to restrain, enjoin or in
any way limit the approval of the issuance and delivery of this Lease, the Bond
Purchase Agreement or the Bond by the City or this Lease by the Company or which
would in any manner challenge or adversely affect the right of the Company to
enter into and carry out the transactions described in or contemplated by the
execution, delivery, validity or performance by the Company of, the terms and
provisions of this Lease.

 

(e) The financial statements of the Company provided to the Bank correctly and
fairly present the financial condition and the results of the operations of the
Company for each of the periods covered hereby, all in accordance with generally
accepted accounting principles consistently applied, and there has been no
material adverse change in the condition, financial or otherwise, of the Company
from that set forth in said financial statements.

 

(f) The Company is a corporation duly organized and existing under the laws of
the State of New Hampshire and is duly authorized and qualified to do business
in the State of Missouri, with lawful power and authority to enter into this
Lease, acting by and through its duly authorized officers.

 

ARTICLE III

 

ISSUANCE OF BOND; USE OF BOND PROCEEDS;

 

Section 3.1. Issuance of Bond; Use of Bond Proceeds. The City simultaneously
with the execution and delivery of this Lease will issue and deliver the Bond to
Commerce Bank, National Association, Mexico, Missouri, the purchaser of the
Bond, and cause the proceeds thereof paid to, or at the direction of, the 1993
Lender to pay the costs related to the refunding of the 1993 Loan. The Company
acknowledges and agrees to the provisions of the Bond Purchase Agreement.

 

-3-



--------------------------------------------------------------------------------

Section 3.2. Compliance with Law. The Company warrants that the Project will
comply with the laws, ordinances and rules and regulations of the State and
local governments.

 

ARTICLE IV

 

LEASING OF THE PROJECT;

RENTAL AND OTHER PROVISIONS

 

Section 4.1. Granting of Leasehold. The City hereby leases to the Company and
the Company hereby leases and takes from the City, the Project for the rentals
and subject to the conditions set forth in this Lease.

 

Section 4.2. Term. The term of this Lease shall be for a term of twenty (20)
years commencing on the date of this Lease and ending on March 19, 2024, subject
to prior termination as specified herein.

 

Section 4.3. Rent. Commencing on April 19, 2004, and on the nineteenth day of
each month thereafter to and including March 19, 2024, the Company shall pay to
the Bank for the account of the City during the term hereof as monthly rental
the amounts sufficient to pay the principal of and interest on the Bond when due
as provided in the Bond Purchase Agreement. The City covenants and agrees that
it shall apply or cause to be applied all payments of rent under this Section
4.3 to the payment of principal and accrued interest on the Bond.

 

Section 4.4. Additional Payments. The Company shall pay the following amounts to
the following persons, all as “Additional Payments” under this Lease:

 

(a) To the City, upon demand, all reasonable expenses (including without
limitation reasonable attorneys’ fees) incurred by the City and the Bank in
relation to the transactions contemplated by this Lease and the Bond Purchase
Agreement, which are not otherwise to be paid by the Company under this Lease or
the Bond Purchase Agreement.

 

(b) To the appropriate person, such payments as are required (i) as payment for
or reimbursement of any and all reasonable costs, expenses and liabilities
incurred by the City or the Bank in satisfaction of any obligations of the
Company hereunder that the Company does not perform, or incurred in the defense
of any action or proceeding with respect to the Project, this Lease, the
Guaranty, the Deed of Trust or the Bond Purchase Agreement, or (ii) as
reimbursement for expenses paid, or as prepayment of expenses to be paid, by the
City or the Bank and that are incurred as a result of a request by the Company
or a requirement of this Lease and that the Company is not otherwise required to
pay under this Lease.

 

(c) To the appropriate person, all taxes assessments and charges required to be
paid by Section 5.7; and

 

(d) To the appropriate person, any other amounts required to be paid by the
Company under this Lease.

 

-4-



--------------------------------------------------------------------------------

Additional Payments shall be deemed past due for purposes of this Lease if such
remain unpaid after thirty days following the date when due. Any past due
Additional Payments that are due to the City or the Bank shall continue as an
obligation of the Company until they are paid and, if such payments are not
disputed, shall bear interest at the a rate equal to 18% per annum during the
period such Additional Payments remain unpaid.

 

Section 4.5. Quiet Enjoyment and Possession. The City covenants that the Company
shall and may peaceably and quietly have, hold and enjoy the Project, and that
the City will either, to the extent funds are made available to it for such
purposes, defend the Company’s enjoyment and possession thereof against all
parties or, to the extent such an action is lawful, allow the Company to
prosecute such defense.

 

Section 4.6. Operation and Use of Project. Subject to the provisions of this
Lease, the Company shall have the exclusive use and possession of the Project
during the term of this Lease without hindrance by the City and shall have the
exclusive right and responsibility for the management, direction, control and
operation of the Project. The Company shall comply with all statutes, laws,
ordinances, orders, judgments, decrees, regulations, directions and requirements
(including without limitation environmental matters) of all federal, state,
local and other governments or governmental authorities, now or hereafter
applicable to the Company or the Project, as to the manner of use or condition
of the Project, or otherwise. The Company shall pay all costs, expenses, claims,
fines, penalties and damages that may in any manner arise out of, or be imposed
as a result of, the failure of the Company to comply with this Section.
Notwithstanding any provision contained in this Section, however, the Company
shall have the right, at its own cost and expense, to contest or review by legal
or other appropriate procedures the validity or legality of any such
governmental statute, law, ordinance, order, judgment, decree, regulation,
direction or requirement, and during such contest or review the Company may
refrain from complying therewith.

 

Section 4.7. Rent Payable Without Abatement or Set-Off. The Company covenants
and agrees with and for the express benefit of the City and the Bank that all
payments of rents and Additional Payments due hereunder shall be made by the
Company on or before the date the same become due, and the Company shall perform
all of its other obligations, covenants and agreements hereunder (including
payment obligations) without notice or demand, and without abatement, deduction,
set-off, counterclaim recoupment or defense or any right of termination or
cancellation arising from any circumstance whatsoever, whether now existing or
hereafter arising, and irrespective of whether the Project shall have been
started or completed, or whether the City’s title to the Project or to any part
thereof is defective or nonexistent, and notwithstanding any damage to, loss,
theft or destruction of the Project or any part thereof, any failure of
consideration or frustration of commercial purpose, the taking by eminent domain
of title to or of the right of temporary use of all or any part of the Project,
legal curtailment of the Company’s use thereof, the eviction or constructive
eviction of the City, any change in the tax or other law of the United States of
America or of the State or any political subdivision thereof, any change in the
City’s legal organization or status, or any default of the City hereunder, and
regardless of the invalidity of any portion of this Lease, and, to the extent
permitted by law, the Company hereby waives the provisions of any statute or
other law now or hereafter in effect contrary to any of its obligations,
covenants or agreements under this Lease or which releases or purports to
release Company therefrom. Nothing in this Lease shall be construed as a waiver
by Company of any rights or claims Company may have against City under this
Lease or otherwise, but any recovery upon such rights and claims shall be had
from the City separately, it being the intent of this Lease that the City shall
be unconditionally and absolutely obligated to perform fully all of its
obligations, agreements and covenants under this Lease (including payment
obligations) for the benefit of the Bank. The Company may, however, at its own
cost and expense and in its own name or in the name of the City, prosecute or
defend any action or proceeding or take any other

 

-5-



--------------------------------------------------------------------------------

action involving third persons that the Company deems reasonably necessary in
order to secure or protect its right of possession, occupancy and use hereunder,
and in such event the City hereby agrees to cooperate fully with the Company and
to take all action necessary to effect the substitution of the Company for the
City in any action or proceeding if the Company shall so request.

 

Section 4.8. Prepayment of Rental Payments. Company may at any time prepay all
or any part of the rental payments provided for hereunder. Upon any such
prepayment, the City shall redeem the Bond in accordance with Section 2(e) of
the Bond Purchase Agreement.

 

Section 4.9. Prepayment at the Option of the Company. Upon the exercise by the
Company of its option to cause the Bond or any portion thereof to be redeemed
pursuant to Section 2 of the Bond Purchase Agreement, the Company shall prepay
Lease Payments in whole or in part at the time and at the prepayment prices
sufficient to redeem all or a corresponding portion of the Bond then outstanding
in accordance with said Section 2 of the Bond Purchase Agreement.

 

Section 4.10. Net Lease. The parties hereto agree (a) that the lease made
pursuant to Section 4.1 is intended to be a net lease, (b) that the payments of
rental payments under this Lease are designed to provide funds adequate in
amount to pay all principal of and interest accruing on the Bond as the same
become due and payable, (c) that to the extent that such rental payments are not
sufficient to provide the City and the Bank with funds sufficient for such
purposes, the Company shall pay, upon demand therefor, as additional rent, such
further sums of money as may from time to time be required for such purposes,
and (d) that if, after the Bond is paid the Bank holds unexpended funds received
in accordance with the terms hereof, such unexpended funds shall become the
absolute property of and be paid over forthwith to the Company.

 

Whenever in this Lease provision is made for the doing of any act by the
Company, it is understood and agreed that said act shall be done by the Company
at its own cost and expense unless a contrary intent is specifically expressed.

 

Section 4.11. No Warranty of Condition or Suitability by the City; Exculpation
and Indemnification. The City makes no warranty, either express or implied, as
to the condition of the Project or that it will be suitable for the Company’s or
the Company’s purposes or needs. The Company releases the City from, agrees that
the City shall not be liable for and agrees to hold the City harmless against,
any loss or damage to property or any injury to or death of any person that may
be occasioned by any cause whatsoever pertaining to the Project or the use
thereof.

 

ARTICLE V

 

COVENANTS OF THE COMPANY

 

Section 5.l. Maintenance and Repair.

 

(a) The Company will at its own expense (i) keep the Project in as reasonably
safe condition as its operations shall permit, (ii) with respect to the Project,
comply with all applicable health and safety standards and all other industrial
requirements or restrictions enacted or promulgated by the State, or any
political subdivision or agency thereof, or by the government of the United
States of America or any agency thereof, and (iii) keep the Project in good
repair and in good operating condition and make from time to time all necessary
repairs thereto and renewals and replacements thereof; provided that the

 

-6-



--------------------------------------------------------------------------------

Company will have no obligation to operate, maintain, preserve, repair, replace
or renew any element or unit of the Project, the maintenance, repair,
replacement or renewal of which becomes, in the sole judgment of the Company,
uneconomical to the Company because of damage, destruction or obsolescence, or
change in economic or business conditions, or change in government standards and
regulations. The Company shall not permit or suffer others to commit a nuisance
in or about the Project or itself commit a nuisance in connection with its use
or occupancy of the Project. The Company will pay all costs and expenses of
operation of the Project.

 

(b) The Company may, from time to time during the term of the Lease, make at its
own expense, reasonable alterations or changes to the Project in a good and
workmanlike manner. Any such alterations or changes that individually or in the
aggregate exceed a dollar amount of $1,000,000 in any calendar years shall
require the consent of the City, which consent shall not be unreasonably
withheld or delayed. Any alterations shall comply with all applicable
requirements of law, including any building code provisions of the City. The
Company shall have no right, however, to make any change, alterations or
addition to the Project that would impair the structural soundness thereof. All
costs of such work shall be paid promptly by the Company so as to prevent the
assertion of any liens for labor or materials.

 

(c) The Company shall have the right to place or install in the Project such
trade fixtures and equipment as the Company shall deem desirable for the conduct
of its business therein and, provided the Company is not then in default
hereunder, at the expiration of the term of this Lease, Company may remove from
the Project all personal property and trade fixtures that were placed on the
premises. The Company shall repair any damage to the premises caused by the
removal thereof.

 

(d) At the expiration of this Lease, by lapse of time or otherwise, the Company
will quit and surrender the premises in as good a condition as they were in as
of the occupancy date, reasonable use and wear excepted. All alterations,
additions, erections or improvements on or in the Project at the expiration of
this Lease, except trade fixtures and equipment shall be and become a part of
the Project and shall remain upon and be surrendered with the Project at the
expiration of this Lease. Should the Company fail to remove any of said trade
fixtures or equipment on or before the expiration of this Lease, then the same
shall be considered as abandoned and become the property of the City; provided,
however, that the Company shall have thirty (30) days to remove said trade
fixtures or equipment following termination or expiration of this Lease.

 

Section 5.2. Utilities. Company shall pay directly to the appropriate supplier
the cost of all natural gas, heat, lights, power, sewer service, telephone,
water, refuse disposal and other utilities and services supplied to the Project.

 

Section 5.3. Insurance and Bonds Required. The Company shall cause the Project
to be kept continuously insured against such risks as are customarily insured
against by companies conducting activities similar to those of the Company in
connection with the Project, and shall pay as the same become due all premiums
in respect thereof, such insurance to include the following policies of
insurance:

 

(a) Property Casualty Insurance. Insurance insuring the building and
improvements against loss or damage by fire, lightning, flood, earthquake, and
all other risks covered by the extended coverage insurance endorsement then in
use in the State of Missouri in an amount not less than the outstanding
principal amount of the Bond issued by such insurance company or companies
authorized to do business in the State as may be selected by the Company. The
policy or policies of such insurance shall name the Company, the City and the
Bank as insureds, as their respective interests may appear, and payments
thereunder shall be payable to the Company and

 

-7-



--------------------------------------------------------------------------------

the Bank in accordance with the provisions of Section 5.4. All payments received
by the Company under such policy or policies that are required hereby to be paid
to the Bank shall be immediately paid to the Bank. All proceeds from such
policies of insurance shall be applied as provided in Section 5.4.

 

(b) Liability Insurance. Comprehensive general accident and public liability
insurance (including coverage for all losses whatsoever arising from the
ownership, maintenance, operation or use of any automobile, truck or other motor
vehicle), under which the Company, the City and the Bank are named as insureds,
in an amount not less than $1,000,000 for personal injuries (including death)
per occurrence.

 

(c) Flood Insurance. If the Project is located in a flood zone, flood insurance.

 

(d) Workers’ Compensation Insurance. Workers’ compensation and unemployment
coverages as required by the laws of the State.

 

(e) Title Insurance. Title insurance policy as required by Section 8(b)(v) of
the Bond Purchase Agreement.

 

Not less than 30 days prior to the expiration dates of the expiring policies,
originals or copies of renewal policies required by this Section or certificates
evidencing such insurance shall be delivered by the Company to the Bank. All
policies of such insurance (other than title insurance), and all renewals
thereof, shall contain a provision that such insurance may not be cancelled by
the issuer thereof without at least 30 days’ written notice to the Company, the
City and the Bank.

 

Section 5.4. Damage, Destruction, Condemnation or Loss of Title. The Company or
the City, as the case may be, shall notify the City, the Company and the Bank
immediately in the case of damage to or destruction of the Project or any
portion thereof resulting from fire or other casualty (hereinafter referred to
as a “casualty loss”) or of a condemnation or loss of title.

 

In the event of a casualty loss, a condemnation or a loss of title for which the
Net Proceeds do not exceed $100,000, the Company shall forthwith repair,
reconstruct, restore, replace and improve the Project to substantially the same
or an improved condition or utility value as existed prior to such casualty loss
or forthwith make such replacements of or repairs or improvements to the Project
or portions thereof made necessary by such condemnation or loss of title. Such
Net Proceeds shall be paid directly to the Company and applied to the extent
necessary to the payment of the costs of such repair, reconstruction,
restoration, replacement and improvement. Any remaining balance not required for
such purpose shall be paid to the Bank and applied to the principal of and
interest on the Bond. If such Net Proceeds are not sufficient to pay in full the
costs of such replacement of or repairs or improvements to the Project, the
Company shall nonetheless complete the work thereof and shall pay that portion
of the costs thereof in excess of the amount of said Net Proceeds.

 

If such Net Proceeds exceed $100,000, such Net Proceeds shall be paid to the
Bank and held by the Bank in trust until such time as the Bank and the Company
reach an agreement as to the use of such funds.

 

In the event the Company decides to repair, reconstruct, restore, replace and
improve the Project subsequent to a casualty loss, the Company shall complete
the repair, reconstruction, restoration, replacement and improvement of the
Project, whether or not the Net Proceeds are sufficient to pay for the

 

-8-



--------------------------------------------------------------------------------

same; (ii) the Company shall not be entitled to any reimbursement from the City
or the Bank or any abatement or diminution of its obligations hereunder by
reason of any payments made by the Company for such purpose in excess of the Net
Proceeds; and (iii) all such repairs, reconstructions, restorations,
replacements and improvements shall be a part of the Project.

 

Section 5.5. Indemnification.

 

(a) The City shall not be liable to the Company for any loss or damage to
property caused by Acts of God, acts of the public enemy, riot, strike, war, or
other causes beyond the City’s reasonable control, or any damage or
inconvenience which may arise through repair or alteration of any part of the
building and improvements or failure to make any such repair. In addition, the
City shall not be liable to the Company for any liability for any damage or
injury to persons or property caused by or resulting from steam, electricity,
gas, water, rain, ice or snow, or any leak or flow from or into any part of said
building and improvements, or from any damage or injury resulting from any cause
or happening whatsoever, unless resulting from negligence or misconduct of the
City, its employees or servants.

 

(b) The Company shall be solely responsible for all loss, expense (including
attorneys’ fees), and damage, and shall indemnify the City against and save the
City harmless from all claims, demands and judgments made or recovered against
the City because of personal injuries, including death at any time resulting
therefrom, and/or because of damage to property, from any cause whatsoever,
including environmental contamination to the Project, arising out of, incidental
to, or in connection with the Company’s use and occupancy of the Project,
whether or not caused by negligence of the Company, its contractors or its
employees, servants or agents; provided, however, that said indemnification and
hold harmless obligation shall not apply to circumstances resulting from
negligence or misconduct by the City, its employees or servants, as finally so
determined by a court of competent jurisdiction.

 

Section 5.6. Taxes, Assessments and Other Charges. The Company shall pay all
taxes, assessments and charges of any kind whatsoever that may at any time be
lawfully assessed or levied against or with respect to the Project, all utility
and other charges incurred in the operation, maintenance, use, occupancy and
upkeep of the Project and all assessments and charges lawfully made by any
governmental body for public improvements that may be secured by lien on the
Project; provided that the Company, may, after giving notice thereof to the City
and the Bank, at its expense, contest in good faith any such levy, tax,
assessment or other charge and in such event may permit the amounts so contested
to remain undischarged and unsatisfied during the period of such contest and any
appeal therefrom.

 

Section 5.7. Hazardous Materials. The Company shall not cause or permit the
Project or any other property of the Company located within the City to be used
to generate, manufacture, refine, transport, treat, store, handle, dispose,
transfer, produce or process Hazardous Materials, except in compliance with all
applicable federal, state and local laws or regulations, nor shall the Company
cause or permit, as a result of any intentional or unintentional act or omission
of the Company or any tenant or subtenant, a release of Hazardous Materials onto
the Project. The Company shall comply with and ensure compliance by all tenants
and subtenants with all applicable federal, state and local laws, ordinances,
rules and regulations, wherever and by whomever triggered, and shall obtain and
comply with, and ensure that all tenants and subtenants obtain and comply with,
any and all approvals, registrations or permits required thereunder. The Company
shall (a) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal, and other actions necessary to clean up and
remove all Hazardous Materials, on, from, or affecting the Project (i) in
accordance with the all applicable federal, state and local laws, ordinances,
rules, regulations, and policies, (ii) to the reasonable satisfaction of the
Bank, and (iii) in accordance with the orders and directives of all federal,
state and local governmental authorities, and (b) defend, indemnify, and

 

-9-



--------------------------------------------------------------------------------

hold harmless the City and the Bank from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs, or expenses of
whatever kind or nature, known or unknown, contingent or otherwise, arising out
of or in any way related to, (i) the presence, disposal, release, or threatened
release of any Hazardous Materials which are on, from, or affecting the soil,
water, vegetation, buildings, personal property, persons, animals, or otherwise;
(ii) any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to such Hazardous Materials, and/or (iii)
any violation of laws, orders, regulations, requirements or demands of
government authorities, which are based upon or in any way related to any such
Hazardous Materials including, without limitation, attorney and consultant fees,
investigation and laboratory fees, court costs, and litigation expenses. In the
event that the Bank, as assignee of the City, elects to control, operate, sell
or otherwise claim property rights in the Project as a remedy hereunder or in
the event this Lease is terminated, the Company shall deliver the Project free
of any and all Hazardous Materials so that the conditions of the Project shall
conform with all applicable federal, state and local laws, ordinances, rules or
regulations affecting the Project. Prior to any such delivery of the Project,
the Company shall pay the Bank, from its own funds, any amounts then required to
be paid under (b) above. Notwithstanding anything in this Lease to the contrary,
the agreements in the preceding two sentences and in (b) above shall survive
termination of this Lease. For purposes of this paragraph, “Hazardous Materials”
includes, without limit, any flammable explosives, radioactive materials,
hazardous materials, hazardous wastes, hazardous or toxic substances, or related
materials defined in the Comprehensive Materials Response, Compensation, and
Liability Act of 1980, and amended (42 U.S.C. Sections 9601, et. seq.), the
Hazardous Materials Transportation Act, as amended (49 U.S.C Sections 1801 st.
seq.), and in the regulations adopted and publications promulgated pursuant
thereto, or in any other federal, state or local environmental law, ordinance,
rule, or regulation.

 

Section 5.8. Financial Statements. So long as the Bond is outstanding, the
Company will provide the Bank with such financial statements as the Bank shall
require from time to time, including, without limitation, annual year end
financial statements and the Company’s tax return.

 

ARTICLE VI

 

EVENTS OF DEFAULT; REMEDIES

 

Section 6.1. Events of Default. Any one of the following events shall be an
Event of Default under this Lease:

 

(a) Failure by the Company to pay the rent herein provided, or any part thereof
or within ten (10) business days after written notice by the Bank or the City to
the Company of the failure of the Company to pay the rent when due.

 

(b) Failure by the Company to do, observe, keep and perform any of the other
material terms, covenants, conditions, agreements and provisions of this Lease
to be done, observed, kept and performed by the Company, and the same is not
remedied within thirty (30) days after the City or the Bank has given the
Company written notice specifying such failure (or such longer period as shall
be reasonably required to correct such default; provided that (i) the Company
has commenced such correction within said 30-day period, and (ii) the Company
diligently prosecutes such correction to completion).

 

(c) The abandonment of the Project by the Company; or

 

-10-



--------------------------------------------------------------------------------

(d) The filing by or against the Company as debtor of a petition under the
United States Bankruptcy Code or similar law, the making by the Company of a
general assignment for the benefit of creditors, the taking by the Company of
the benefit of any insolvency act or law, the appointment of a permanent
receiver or trustee in bankruptcy for the Company’s property, or the appointment
of a temporary receiver, in each case which is not dismissed, vacated or set
aside within sixty (60) days from the date of such event.

 

Section 6.2. Remedies. In any Event of Default specified in Section 6.1 hereof
shall have occurred and be continuing, then the City may, at the City’s
election, then or at any time thereafter, and while such default shall continue,
take any one or more of the following actions:

 

(a) cause the rental payments and any Additional Payments for the remainder of
the lease term to become due and payable; or

 

(b) give the Company sixty (60) days prior written notice of intention to
terminate this Lease on a date specified in such notice, and if all defaults
have not then been cured, on the date so specified, the Company’s rights to
possession of the Project shall cease and this Lease shall thereupon be
terminated, and the City may re-enter and take possession of the Project; or

 

(c) without terminating this Lease, re-enter the Project or take possession
thereof pursuant to legal proceedings or pursuant to any notice provided for by
law, and having elected to re-enter or take possession of the Project without
terminating this Lease, the City shall use reasonable diligence to relet the
Project, or parts thereof, for such term or terms and at such rental and upon
such other provisions and conditions as the City may deem advisable, with the
right to make alterations and repairs to the Project, and no such re-entry or
taking of possession of the Project by the City shall be construed as an
election on the City’s part to terminate this Lease, and no such re-entry or
taking of possession by the City shall relieve the Company of its obligation to
pay rental payments or Additional Payments (at the time or times provided
herein), or of any of its other obligations under this Lease, all of which shall
survive such re-entry or taking of possession, and the Company shall continue to
pay the rental payments and Additional Payments specified in this Lease until
the end of the Lease Term, whether or not the Project shall have been relet,
less the net proceeds, if any, of any reletting of the Project after deducting
all of the City’s reasonable expenses in or in connection with such reletting,
including without limitation all repossession costs, brokerage commissions,
legal expenses, expenses of employees, alteration costs and expenses of
preparation for reletting;

 

(d) Take whatever action at law or in equity may appear necessary or desirable
to collect the rental payments and Additional Payments then due and thereafter
to become due during the Lease Term and to enforce its rights under this Lease
and the performance and observance of any obligation, agreement or covenant of
the Company under this Lease, including foreclosure of the Project pursuant to
the Deed of Trust.

 

Having elected to re-enter or take possession of the Project without terminating
this Lease, the City may, by notice to the Company given at any time thereafter
while the Company is in default in the payment of rental payments or Additional
Payments or in the performance of any other obligation under this Lease, elect
to terminate this Lease on a date to be specified in such notice, which date
shall not be sooner than sixty (60) days from the giving of such notice, and if
all defaults shall not have then been cured, this Lease shall thereupon be
terminated on the date so specified. If in accordance with any of the foregoing
provisions of this Article the City shall have the right to elect to re-enter
and take possession of

 

-11-



--------------------------------------------------------------------------------

the Project, the City may enter and expel the Company and those claiming through
or under the Company and remove the property and effects of both or either
(forcibly if necessary) without being guilty of any manner of trespass and
without prejudice to any remedies for arrears of rent or for preceding breach of
covenant. The City may take whatever action at law or in equity which may appear
necessary or desirable to collect rent then due and thereafter to become due, or
to enforce performance and observance of any obligation, agreement or covenant
of the Company under this Lease.

 

Section 6.3. City’s Performance of the Company’s Obligations. If the Company
shall fail to make any payment or to keep or perform any of its obligations as
provided in this Lease, then the City, or the Bank in the City’s name, may (but
shall not be obligated so to do) upon the continuance of such failure on the
Company’s part for sixty (60) days after notice of such failure is given the
Company by the City or the Bank, and without waiving or releasing the Company
from any obligation hereunder, as an additional but not exclusive remedy, make
any such payment or perform any such obligation, and all sums so paid by the
City or the Bank and all necessary incidental costs and expenses incurred by the
City or the Bank in performing such obligations shall be deemed Additional
Payments and shall be paid by the Company to the City or the Bank on demand, and
if not so paid by the Company, the City or the Bank shall have the same rights
and remedies provided for in Section 6.2 hereof in the case of default by the
Company in the payment of rental payments.

 

Section 6.4. Rights and Remedies Cumulative. The rights and remedies reserved by
the City and the Company hereunder and those provided by law shall be construed
as cumulative and continuing rights. No one of them shall be exhausted by the
exercise thereof on one or more occasions. The City and the Company shall each
be entitled to specific performance and injunctive or other equitable relief for
any breach or threatened breach of any of the provisions of this Lease,
notwithstanding availability of an adequate remedy at law, and each party hereby
waives the right to raise such defense in any proceeding in equity.

 

Section 6.5. Waiver of Breach. No waiver of any breach of any covenant or
agreement herein contained shall operate as a waiver of any subsequent breach of
the same covenant or agreement or as a waiver of any breach of any other
covenant or agreement, and in case of a breach by the Company of any covenant,
agreement or undertaking by the Company, the City may nevertheless accept from
the Company any payment or payments hereunder without in any way waiving the
City’s right to exercise any of its rights and remedies as provided herein with
respect to any such default or defaults of the Company which were in existence
at the time when such payment or payments were accepted by the City.

 

Section 6.6. Bank’s Exercise of the City’s Remedies. Whenever any Event of
Default shall have occurred and be continuing, the Bank may, but shall not be
obliged to, exercise any or all of the rights of the City under this Article,
upon notice as required of the City unless the City has already given the
required notice.

 

Section 6.7. Attorney’s Fees and Expenses. If the Company should default under
any of the provisions hereof, and the City or the Bank should employ attorneys
or incur other expenses for the collection of rental payments or Additional
Payments or the enforcement of performance of any obligation or agreement on the
part of the Company, then the Company will on demand pay to the City or the Bank
the reasonable fees of such attorneys and such other expenses so incurred.

 

-12-



--------------------------------------------------------------------------------

ARTICLE VII

 

OPTION AND OBLIGATION TO PURCHASE THE PROJECT

 

Section 7.1. Option to Purchase the Project. The Company shall have, and is
hereby granted, the option to purchase the Project at any time prior to the
expiration of the term of this Lease, and through the notice periods hereinafter
provided, upon payment in full of the Bond or provision for its payment having
been made pursuant to the Bond Purchase Agreement. To exercise such option the
Company shall give written notice to the City and to the Bank, if the Bond shall
then be unpaid or provision for its payment shall not have been made in
accordance with the provisions of the Bond Purchase Agreement, and shall specify
therein the date of closing such purchase, which date shall be not less than
forty-five (45) nor more than ninety (90) days from the date such notice is
mailed. The purchase price payable by the Company in the event of its exercise
of the option granted in this Section shall be the sum of the following:

 

(a) the full amount which is required to provide the City and the Bank with
funds sufficient, in accordance with the terms of the Bond Purchase Agreement,
to pay at final maturity or, if the Bond is subject to earlier redemption, to
redeem and pay in full (A) the unpaid principal of the Bond, (B) all interest
due thereon to date of maturity or earlier redemption, whichever first occurs;
and (C) all costs and expenses incident to the redemption and payment of the
Bond in full, plus

 

(b) the sum of $100.

 

In the event that the Company does not give written notice to City of the
Company’s election to exercise its option to purchase hereunder prior to the
expiration of the term of this Lease, then City shall give the Company an
initial written notice of the Company’s failure to exercise the option
hereunder, and if Company does not then exercise the option hereunder within ten
(10) days following receipt of City’s initial notice, then City shall give a
second written notice to the Company of its failure to exercise the option
hereunder, and if Company does not then exercise the option hereunder within ten
(10) days of receipt of the City’s second notice, then the option hereunder
shall terminate.

 

Section 7.2. Conveyance of the Project. At the closing of the purchase of the
Project pursuant to this Article, the City will deliver to the Company upon
receipt of the purchase price a special warranty deed conveying to the Company
legal title to the Project, as it then exists, subject to the following: (i)
those liens and encumbrances, if any, to which title to the Project was subject
when conveyed to the City; (ii) those liens and encumbrances created by the
Company or to the creation or suffering of which the Company has consented to in
writing; (iii) those liens and encumbrances resulting from the failure of the
Company to perform or observe any of the agreements on their part contained in
this Lease; and (iv) if the Project is being condemned, the rights and title of
any condemning authority.

 

Section 7.3. Relative Position of Option and Bond Purchase Agreement. The option
granted to the Company in this Article may be exercised at any time during the
term hereof and during the notice periods provided under Section 7.1, whether or
not the Company is in default under this Lease, provided that such default will
not result in nonfulfillment of any condition to the exercise of any such option
and further provided that all options herein granted shall terminate upon the
termination of this Lease and the expiration of the notice periods provided
under Section 7.1.

 

-13-



--------------------------------------------------------------------------------

ARTICLE VIII

 

GENERAL PROVISIONS

 

Section 8.1. Relationship of Parties. Nothing contained herein shall be deemed
or construed by the parties hereto, nor by any third party, as creating the
relationship of principal and agent or of partnership or of joint venture
between the parties hereto, it being understood and agreed that no provision
contained herein shall be deemed to create any relationship between the parties
other than the relationship of the City, the Company and the Bank.

 

Section 8.2. Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and shall be sufficient if delivered
personally, telegraphed, sent by facsimile transmission, air express, or sent by
registered, certified or express mail, postage prepaid. Any such notice shall be
deemed given when so delivered personally, telegraphed, or sent by facsimile
transmission, or if mailed, two days after such mailing or upon delivery, to the
following address or such other addresses as the appropriate party may advise
each other party hereto:

 

City:   

City of Mexico

300 North Coal Street

Mexico, Missouri 65265-2870

Attention: City Manager

Company:   

Brookstone Stores, Inc.

17 Riverside Drive

Nashua, NH 03062

Attention: Chief Financial Officer

Bank:   

Commerce Bank, National Association

2946 South Clark

Mexico, Missouri 65265

Attention: Ron Hopkins

 

Section 8.3. Subletting and Bond Purchase Agreement; Assignment. During the term
of this Lease, the Company may sublease the Project and/or assign this Lease.
Such sublease or assignment will not relieve the assigning party from the
representations, warranties and obligations of this Lease. The Company hereby
assigns to the City its rights, but not its obligations, under each and every
sublease of all or any portion of the Project currently or hereafter in effect
(the “Subleases”). Notwithstanding the foregoing, the City hereby assigns to the
Bank, and the Company consents to such assignment, all of its rights herein and
in the Subleases, except for its rights of indemnification and payments of costs
and expenses due to the City related to this Lease. Upon entering into any
Sublease, the Company will notify the Bank of such Sublease and will deliver to
the Bank an assignment of such Sublease in recordable form. Any amounts received
for an assignment of this Lease shall be applied to the payment of rental
payments hereunder.

 

Section 8.4. Liability of City. No provision, representation, covenant or
agreement contained in this Lease or in the Bond Purchase Agreement, the Bond or
any obligation herein or therein imposed upon the City, or the breach thereof,
shall constitute or give rise to or impose upon the City a pecuniary liability
(except to the extent of any rentals, revenues and receipts derived by the City
pursuant to this Lease). No provision hereof shall be construed to impose a
charge against the general credit of the City or any personal or pecuniary
liability upon any official or employee of the City.

 

-14-



--------------------------------------------------------------------------------

Section 8.5. Extent of Covenants of the City; No Personal or Pecuniary
Liability. All covenants, obligations and agreements of the City contained in
this Lease and the Bond Purchase Agreement shall be effective to the extent
authorized and permitted by applicable law. No such covenant, obligation or
agreement shall be deemed to be a covenant, obligation or agreement of any
present or future member, officer, agent or employee of the City in other than
his official capacity, and no official executing the Bond shall be liable
personally on the Bond or be subject to any personal liability or accountability
by reason of the issuance thereof or by reason of the covenants, obligations or
agreements of the City contained in this Lease or in the Bond Purchase
Agreement. No provision, covenant or agreement contained in this Lease, the Bond
Purchase Agreement or the Bond, or any obligation herein or therein imposed upon
the City, or the breach thereof, shall constitute or give rise to or impose upon
the City a pecuniary liability or a charge upon the general credit or taxing
powers of the State or any political subdivision thereof.

 

Section 8.6. Recording. The City and the Company shall execute, acknowledge and
cause to be recorded with the Recorder of Deeds of Audrain County, Missouri, a
short form memorandum of this Lease including the Company’s option to purchase
the Project hereunder.

 

Section 8.7. Miscellaneous. This agreement is binding upon, and the rights
provided herein shall inure to the benefit of the successors and assigns of the
parties. This document contains all of the agreements expressed and implied
between the parties and may be modified only in writing.

 

Section 8.8. Governing Law. It is the intention of the parties hereto that this
Lease and the rights and obligations of the parties hereunder shall be governed
by and construed and enforced in accordance with the laws of the State of
Missouri.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this document the day and
year first above written.

 

   

CITY OF MEXICO, MISSOURI

(SEAL)

           

By:

 

/s/ W. Richard Buffington

--------------------------------------------------------------------------------

       

W. Richard Buffington, Mayor

ATTEST:

 

LESSOR

   

 

--------------------------------------------------------------------------------

       

Donna Barnes, City Clerk

       

 

-16-



--------------------------------------------------------------------------------

BROOKSTONE STORES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

LESSEE

 

AGREED AND CONSENTED TO:

BROOKSTONE COMPANY, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

-17-



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF MISSOURI    )      ) SS. COUNTY OF AUDRAIN    )

 

On this      day of March, 2004, before me, the undersigned, a Notary Public, in
and for said State, personally appeared W. RICHARD BUFFINGTON, to me personally
known, who, being by me duly sworn, did say that he is the Mayor of the City of
Mexico, Missouri, a third class city, and that the seal affixed to the foregoing
instrument is the corporate seal of said City, and that said instrument was
signed and sealed in behalf of said City by authority of its governing body, and
said officer acknowledged said instrument to be the free act and deed of said
City.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year last above written.

 

   

 

--------------------------------------------------------------------------------

   

Typed or Printed Name:                                     

   

Notary Public in and for said State

[SEAL]

 

Commissioned in                          County

   

Commissioned in County My

 

My commission expires:                         



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF MISSOURI    )      ) SS. COUNTY OF                     )

 

On this      day of March, 2004, before me, the undersigned, a Notary Public,
appeared                                  , to me personally known, who, being
by me duly sworn, did say that he is the                                  of
BROOKSTONE STORES, INC., a New Hampshire corporation, and that the seal affixed
to the foregoing instrument is the corporate seal of said corporation, and that
said instrument was signed and sealed in behalf of said corporation by authority
of its Board of Directors, and said officer acknowledged said instrument to be
executed for the purpose therein stated and as the free act and deed of said
corporation.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year last above written.

 

   

 

--------------------------------------------------------------------------------

   

Typed or Printed Name:                                     

   

Notary Public in and for said State

[SEAL]

 

Commissioned in                          County

   

Commissioned in County My

 

My commission expires:                         



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF                         )      ) SS. COUNTY OF                     )

 

On this      day of March, 2004, before me, the undersigned, a Notary Public,
appeared                                  , to me personally known, who, being
by me duly sworn, did say that he is the                                  of
BROOKSTONE COMPANY, INC., a New Hampshire corporation, and that the seal affixed
to the foregoing instrument is the corporate seal of said corporation, and that
said instrument was signed and sealed in behalf of said corporation by authority
of its Board of Directors, and said officer acknowledged said instrument to be
executed for the purpose therein stated and as the free act and deed of said
corporation.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal the
day and year last above written.

 

   

 

--------------------------------------------------------------------------------

   

Typed or Printed Name:                                     

   

Notary Public in and for said State

[SEAL]

 

Commissioned in                          County

   

Commissioned in County My

 

My commission expires:                         



--------------------------------------------------------------------------------

SCHEDULE 1

 

DESCRIPTION OF PROJECT

 

The following property situated in the City of Mexico, Audrain County, Missouri: